For immediate release HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. CLOSES A RIGHTS OFFERING New York, New York, February 3, 2009 - Hotel Outsource Management International, Inc.(OTC BB: HOUM.OB) (“HOMI”, or the “Company”), announced today that it has completed its previously announced subscription rights offering. The Company raised a total of $814,117.10 and issued 16,282,342 shares of common stock. In addition, the Company repaid converted $603,746 in outstanding loans at $0.05 per share for an issuance of 12,074,920 shares. In total, between the Rights Offering and the loan conversions, the Company raised $1,417,863.00 and issued 28,357,262 shares. The proceeds of the rights offering and the converted loans are intended to support the implementation of HOMI's long term strategic plan. Mr. Daniel Cohen, HOMI’s President, stated: "We see the success of this Rights Offering and conversion of shareholder loans as indications of confidence from our current shareholders - both in the Company and in its long term business strategy of becoming an international full service mini-bar provider and manufacturer." About HOMI HOMI is a multi-national service provider in the hospitality industry, supplying a range of services in relation to computerized minibars that are primarily intended for in-room refreshments. HOMI was incorporated under the laws of Delaware in 2000 and is listed on the Over-the-Counter Bulletin Board, or "OTC Bulletin Board" under the symbol "HOUM.OB." HOMI and its subsidiaries are engaged in the distribution, marketing and operation of computerized minibars in major branded hotel chains, operating approximately 8,500 computerized minibar systems at 22 hotels located in the United States, Europe, Israel, Australia and South Africa, and in the development and manufacture of a new range of computerized minibar systems, designed to improve the performance of minibar departments, and thereby improving the hotel’s bottom line. HOMI offers a number of solutions that are designed to meet the hotel's needs, ranging from consultation, supervision and rental services, to full outsource installation and operation arrangements. HOMI's leading products are the HOMI® 336 and the HOMI® 330, a smaller version of the HOMI® 336. The novel HOMI® 336 and HOMI® 330 are the next generation of computerized minibar systems, designed to increase the accuracy of automatic billing and reduce the cost of operating minibars. In the past year, HOMI has completed 4 installations of the HOMI® 336 and
